Voto concurrente en parte del
Juez Asociado Señor Díaz Cruz.
Mi reverencia por nuestra tradición civilista latina no me inclina a aceptar sin reserva todos sus ordenamientos. El Art. 42 de la Ley de Régimen Jurídico de la Administración del Estado de 26 julio, 1957 (España) regula con carácter general la responsabilidad del Estado español y renuncia a la inmu-nidad de éste, “sin perjuicio de que el Estado, previo el oportuno expediente, pueda declarar responsables a las autoridades y funcionarios que por culpa o negligencia hayan lesionado los bienes o derechos de la Administración o los de tercero”. Bonet Ramón, Código Civil Comentado, 2da ed. (1964), págs. 1507-1508.
Considero más justa la legislación de Puerto Rico que renunciando a la inmunidad del Estado impone un límite conceptual y económico a las reclamaciones bajo el 1803, en vez de recuperar del funcionario o empleado, con posible ruina de su modesto patrimonio, los daños que su negligencia causare, como lo autoriza el estatuto español. En nuestro medio, donde tanto el Estado, como sus funcionarios, como los propios terceros perjudicados en general son parcos en recursos, debemos evadir la solución drástica y optar por un adecuado aumento en los límites de responsabilidad, acción que corresponde a la Asamblea Legislativa. La moderación que representa la limitación de cuantías y la exclusión de *204ciertas acciones por el Art. 6 de la Ley Núm. 104 de 29 junio, 1955 (32 L.P.R.A. sees. 3077 y 3081) no contraviene el debido proceso ni niega la igual protección de las leyes. Responde a nuestra circunstancia y realidad vital y al reconocido interés público en proteger tanto al reclamante, como al empleado o funcionario y los recursos del Estado.
La apreciación de la prueba es arbitrio del juzgador quien llegó a la conclusión de que se trata de accidente desgraciado y que no medió culpa de los agentes. Sin embargo, la prueba acusa actuación irreflexiva y negligente de los agentes policías por lo que se justifica, a tenor de la Regla 43.2 (1979), prescindir de las conclusiones de instancia y declarar el caso compensable. En este aspecto exclusivamente concurro en el resultado a que llega el compañero Juez Rigau.
—O—
Opinión del
Juez Asociado Señor Irizarry Yunqué.
He dado mi voto a la opinión del Tribunal por considerar que hace una interpretación liberal de la Ley Núm. 104 de 29 de junio de 1955, 32 L.P.R.A. sees. 3077 a 3084. Mas, habiéndose hecho una expresión concurrente por el com-pañero Juez Rigau, ala que se une el señor Juez Presidente y, como participo del criterio en ella enunciado de que dicha ley es inconstitucional, me parece conveniente dejar constancia de mi posición, lo que hago mediante el presente escrito.
No empece la norma de abstención que los tribunales nos hemos trazado respecto a la consideración de la validez constitucional de un estatuto cuando ello no se nos ha planteado y cuando el caso puede resolverse por otros funda-mentos, Pacheco v. Srio. Instrucción Pública, 108 D.P.R. 592 (1979); Mari Bras v. Alcaide, 100 D.P.R. 506, 513 (1972); Pueblo ex rel. M.G.G., 99 D.P.R. 925, 927 (1971); Suárez Sánchez v. Tribunal Superior, 92 D.P.R. 507, 516 (1965); E.L.A. v. Aguayo, 80 D.P.R. 552, 596 (1958), considero deseable que la profesión en general sepa cómo pensamos sus jueces sobre el particular.
*205Estoy de acuerdo con el análisis que hace el Juez Rigau sobre el origen y desarrollo de la llamada teoría de “inmunidad del Estado”, como fundamento para sostener la invalidez de la ley. No obstante, elaboraría, sobre los conceptos que a continuación expongo.
1. El Estado ejerce aquellos poderes y goza de aquellos derechos que el Pueblo le ha delegado en su Constitución, que es su estatuto orgánico. Aquellos poderes expresamente no delegados al Estado pertenecen al Pueblo. Entre ellos está el derecho de cada ciudadano a reclamarle al Estado por los daños que éste le cause.
Declara explícitamente nuestra Constitución, en su Preámbulo:
“Que el sistema democrático es fundamental para la vida de la comunidad puertorriqueña;
“Que entendemos por sistema democrático aquel donde la voluntad del pueblo es la fuente del poder público, donde el orden político está subordinado a los derechos del hombre y donde se asegura la libre participación del ciudadano en las decisiones colectivas.” Párrafos tercero y cuarto, Preámbulo de la Cons-titución del Estado Libre Asociado de Puerto Rico. (Énfasis nuestro.)
El Estado no puede estar inmune a los reclamos del Pueblo. Si lo estuviese, sería un contrasentido reclamar que es en el Pueblo donde radica la soberanía; se estarían negando su naturaleza y la fuente de su poder. La Carta de Derechos de nuestra Constitución hace una enumeración de derechos que son otras tantas limitaciones de los poderes delegados al Estado. Finalmente, en su Sec. 19, declara:
“La enumeración de derechos que antecede no se entenderá en forma restrictiva ni supone la exclusión de otros derechos per-tenecientes al pueblo en una democracia, y no mencionados es-pecíficamente. Tampoco se entenderá como restrictiva de la facultad de la Asamblea Legislativa para aprobar leyes en protección de la vida, la salud y el bienestar del pueblo.” (Art. II, Sec. 19.)
La Constitución no contiene una cláusula de interpretación liberal con respecto a los poderes del Estado. Por el contrario, *206los poderes del Estado han de interpretarse restrictivamente cuando confligen con los derechos del Pueblo. Tal es el mandato constitucional recogido en la transcrita Sec. 19. El Estado no tenía que autorizar, mediante la Ley Núm. 104 que nos ocupa, que se le pueda demandar. El derecho a demandar al Estado está implícito en la soberanía del Pueblo, que no ha sido ni expresa ni implícitamente renunciado.
2. La Ley Núm. 104 viola la cláusula del debido proceso de ley al impedir o limitar el acceso a los tribunales de aquellas personas a quienes el Estado causa daño.
Por analogía, puede considerarse lo resuelto por el Tribunal Supremo federal en Boddie v. Connecticut, 401 U.S. 371 (1971). Allí se determinó que la aplicación a indigentes de ciertos requisitos de pagos por la presentación de demandas civiles y sus correspondientes emplazamientos violaba el debido proceso de ley garantizado por la Enmienda Catorce de la Constitución federal. El estado de Connecticut exigía el pago de $60.00 por la presentación de una demanda de divorcio, más otra suma por el emplazamiento, cantidades que los apelantes no podían pagar. Dijo el Tribunal Supremo, págs. 382-383:
“ We do not decide that access for all individuals to the courts is a right that is, in all circumstances, guaranteed by the Due Process Clause of the Fourteenth Amendment so that its exercise may not be placed beyond the reach of any individual, for, as we have already noted, in the case before us this right is the exclusive precondition to the adjustment of a fundamental human relationship. The requirement that these appellants resort to the judicial process is entirely a state-created matter. Thus we hold only that a State may not, consistent with the obligations imposed on it by the Due Process Clause of the Fourteenth Amendment, pre-empt the right to dissolve this legal relationship without affording all citizens access to the means it has prescribed for doing so.” Boddie v. Connecticut, 401 U.S. 371, 382-383 (1971).
A pesar de semejante lenguaje, se ha señalado la posi-bilidad de aplicar a Boddie a pleitos contra el gobierno. En ambos casos el Estado monopoliza los medios para resolver el *207conflicto. Como consecuencia, se violaría el debido proceso de ley si el Estado impusiese cualquier condición que impidiese el acceso a los tribunales de quienes reclaman contra él, a menos que existiese una razón de peso para ello. Véanse The Supreme Court, 1970 Term, 85 Harv. L. Rev. 3, 107, nota 18 (1971); Abram, Access to the Judicial Process, 6 Georgia L. Rev. 247, 255 (1972).
Si bien el Tribunal Supremo federal ha rehusado extender a Boddie más allá de su resultado específico, United States v. Kras, 409 U.S. 434 (1973); Ortwein v. Schwab, 410 U.S. 656 (1973), ello no es óbice para que este Tribunal interprete nuestra cláusula constitucional sobre el debido proceso de ley en forma más amplia.
En nuestro sistema de derecho la norma es que aquél que causa daño a otro mediante culpa o negligencia está obligado a reparar el daño causado. 31 L.P.R.A. see. 5141. Esta responsabilidad se extiende no sólo a los actos propios sino también a los de aquellas personas de quienes se debe responder, y en este concepto el Estado responde “en las mismas circunstancias y condiciones en que sería responsable un ciudadano particular.” 31 L.P.R.A. see. 5142. A la luz de estas disposiciones, el resarcimiento de los daños causados por culpa o negligencia es un valor de extrema importancia.
Cuando una persona sufre daños por los actos culposos o negligentes del Estado, su reclamación cae bajo el exclusivo control de éste. La Ley Núm. 104 de 29 de junio de 1955 impone un requisito de notificación al Secretario de Justicia y prohíbe las acciones por daños y perjuicios causados por ciertas categorías de actuaciones. 32 L.P.R.A. secs. 3077a, 3081. El Estado controla el acceso a los tribunales de quienes han sufrido daño por sus actuaciones, colocando al reclamante en una posición de indefensión. Estos obstáculos carecen de justificación suficiente. Son limitaciones arbitrarias que contravienen toda noción básica de justicia, en violación del debido proceso de ley garantizado por la Constitución del Estado Libre Asociado. Art. II, Sec. 7.
*2083. La citada Ley Núm. 104 conflige, además, con la cláusula de igual protección de las leyes.
Dicha ley, según su título, tiene el propósito de “autorizar las reclamaciones y demandas contra el Estado”. Su historial legislativo apuntala ese propósito. La Comisión de lo Jurídico de la Cámara, al informar sobre el P. de la C. 1145, que se convirtió en la citada Ley Núm. 104, expresó:
“La medida está inspirada en el deseo de que el Estado pueda ser demandado cuando cualquier ciudadano entienda que tiene una buena y justa causa de acción y que sea el poder judicial el que determine la validez y suficiencias [s?c] que se formulan contra el Estado.” Diario de Sesiones, Vol. IV, T. III, pág. 1989 (1954).
El Sr. Polanco Abreu, expresándose sobre el proyecto, dijo:
“Esta Cámara ha resuelto definitivamente, a mi juicio, el que sea el Poder Judicial el que determine la suficiencia de todas las demandas que contra el Estado se radiquen. Claramente queda establecido ahí que es el Poder Judicial ante quien se ventila [síe], de igual a igual, el ciudadano y el Estado, cualquier demanda que contra él se tenga.” Diario de Sesiones, Vol. IV, T. III, pág. 1990 (1954).
Sin lugar a dudas, el propósito de la Ley Núm. 104 de 29 de junio de 1955 es facilitar el acceso a los tribunales de las reclamaciones que tengan los ciudadanos contra el Estado incluyendo aquéllas por daños y perjuicios.
La Ley Núm. 104 en su Art. 6 crea unas excepciones a la responsabilidad del Estado, responsabilidad que dicha ley reconoce. Impide las reclamaciones contra el Estado cuando éstas surgen de las actuaciones allí contempladas. 31 L.P.R.A. see. 3081. Con esas excepciones está creando una distinción entre personas que están en la misma posición. De todas las personas que constituyen el grupo de perjudicados por actua-ciones del Estado, distingue aquellas cuyos daños surgen de las actuaciones contempladas en el Art. 6 y les prohíbe hacer reclamación contra el Estado. Establece una clasificación legislativa a todas luces irrazonable. Dijimos en Zachry *209International v. Tribunal Superior, 104 D.P.R. 267, 277 (1975):
“El Estado puede hacer clasificaciones entre las personas sin infringir dicho principio siempre y cuando la clasificación sea razonable con miras a la consecución o protección de un interés público legítimo.”
El criterio del nexo racional exige que la clasificación cumpla propósitos legítimos y tenga una relación racional con éstos. La “racionalidad” se ha de medir a base de la capacidad de la clasificación para cumplir los propósitos de la legislación. Zachry International v. Tribunal Superior, supra; Eisenstadt v. Baird, 405 U.S. 438 (1972); L. Tribe, American Constitutional Law, N.Y. The Foundation Press, 1978, see. 16-2.
Un examen de la clasificación creada por el Art. 6 de la Ley Núm. 104 demuestra que ésta carece de nexo racional con los propósitos de dicha ley. Por un lado, dicho estatuto reconoce el derecho de los ciudadanos a instar reclamaciones contra el Estado ante los tribunales de justicia y, por otro lado, limita ese derecho a determinados ciudadanos a base de qué funcionario o empleado del Estado causa el daño y en función de qué lo causa. Así por ejemplo, si un policía, en el desempeño de sus funciones, se excede y negligentemente causa daño a una persona, el Estado responde. Alberio Quiñones v. E.L.A., 90 D.P.R. 812 (1964); Báez Vega v. E.L.A., 87 D.P.R. 67 (1963). Pero si puede establecerse una distinción para que la actuación negligente del policía pueda constituir un acto culposo suyo, procesable como uno de los delitos mencionados en dicho Art. 6, el Estado no responde. Báez Vega, supra. En otras palabras, se hace depender la responsabilidad del Estado de sutilezas interpretativas a base de las cuales algunas personas tienen derecho y otras no, a reclamar por daños que el Estado les causa. Nada más arbitrario, frente a la cláusula de igual protección.
Para concluir, es de notarse que la llamada inmunidad del Estado contra reclamaciones va en decadencia. Ha sido *210abolida como tal, o en su manifestación como inmunidad gubernamental, mediante decisiones judiciales en las si-guientes jurisdicciones estatales norteamericanas: Arizona (Stone v. Arizona Highway Commission, 381 P.2d 107 (1963)); California (Muskopf v. Corning Hospital District, 359 P.2d 457 (1961)); Colorado (Colorado Racing Commissions. Brush Racing Ass’n, 316 P.2d 582 (1957); Evans v. Board of County Commissioners of County of El Paso, 482 P.2d 968 (1971); Proffitt v. State of Colorado, 482 P.2d 965 (1971)); Indiana (Campbell v. State, 284 N.E.2d 733 (1972)); Michigan (Williams v. City of Detroit, 111 N.W.2d 1 (1961)); Nueva Jersey (Willis v. Dept. of Conservation, 264 A.2d 34 (1970)); Nuevo México (Hicks v. State, 544 P.2d 1153 (1975)); Pennsylvania (Ayala v. Philadelphia Board of Public Education, 305 A.2d 877 (1973); Mayle v. Pennsylvania Dept. of Highways, 388 A.2d 709 (1978)). El Distrito de Columbia también ha abolido la inmunidad gubernamental. (Spencer v. Genereal Hospital of the District of Columbia, 425 F.2d 479 (1969)). Merece señalarse que la gran mayoría de estos casos tomaron como fundamento para la abolición de la inmunidad del soberano el hecho de que esta doctrina fue creada judicialmente. Como criatura judicial, ésta puede morir judicialmente.